Exhibit 10.5

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”), dated as of
September 30, 2011, is entered into by and between Goldman Sachs Lending
Partners LLC, a Delaware limited liability company (“Assignor”) and MTGLQ
Investors, L.P., a Delaware limited partnership (“Assignee”).

W I T N E S S E T H:

WHEREAS, Assignor is a party to that certain Purchase Option Agreement, dated as
of June 29, 2009, between Assignor and W2007 Equity Inns Intermediate Mezz I,
LLC (as amended from time to time, the “Purchase Option Agreement”), pursuant to
which a purchase option described therein was granted to Assignor (the “Purchase
Option”); and

WHEREAS, pursuant to the terms of this Assignment, Assignor desires to assign,
transfer and grant to Assignee, and Assignee desires to receive and accept, the
Purchase Option and all of Assignor’s rights and obligations under the Purchase
Option Agreement (the “Transferred Interests”).

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto covenant and agree as
follows:

1. Assignment and Assumption. Assignor hereby assigns, transfers and grants to
Assignee, without representation or warranty, and Assignee hereby accepts and
assumes, all of Assignor’s right, title and interest in and to the Transferred
Interests together with any and all related obligations and liabilities.

2. Governing Law. This Assignment shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
conflict of law principles.

3. Counterparts. This Assignment may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. Copies of fully executed
counterparts of this Assignment shall be binding on the parties in the same
manner as original counterparts

4. Entire Agreement. This Assignment constitutes the entire agreement, and
supercedes all prior agreements, if any, of the parties hereto with respect to
the subject matter hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Assignment to be executed and
delivered by their duly authorized officers as of the date first above written.

 

ASSIGNOR: GOLDMAN SACHS LENDING PARTNERS, LLC By:  /s/ Elizabeth Robinson Name:
Elizabeth Robinson Title: Treasurer ASSIGNEE: MTGLQ INVESTORS, L.P. By: MLQ,
L.L.C., its general partner By:  /s/ Steven Bunsen Name: Steven Bunsen Title:
Assistant Treasurer